 Case 2:18-cv-03636-SJO-AFM Document 23 Filed 04/16/19 Page 1 of 1 Page ID #:115

                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA


                                             CIVIL MINUTES - GENERAL
 Case No.         CV 18-03636 SJO (AFMx)                                                Date   April 16, 2019
 Title            Ivan Montenegro v. Capital One USA N.A.




 Present: The Honorable          JAMES OTERO, Judge presiding
                 Victor Cruz                                 Not Present
                Deputy Clerk                                Court Reporter                            Tape No.
                Attorneys Present for Plaintiffs:                        Attorneys Present for Defendants:
                          Not Present                                                  Not Present
 Proceedings:                  IN CHAMBERS :


The Court has reviewed the Notice of Settlement [ECF No. 21] filed 04/09/2019,
indicating that the parties have resolved all claims between them in this matter and are in
the process of completing the final settlement documents. Accordingly, the Court sets an
Order to Show re Dismissal hearing on Monday, June 24, 2019 @ 8:30 a.m. The parties
shall file a joint status report by June 10, 2019. If the parties file the appropriate dismissal
pursuant to F.R.C.P. 41 prior to this hearing date, all hearings will be vacated.
The Court continues the Pretrial Conference to Monday, September 16, 2019 @ 9:00 a.m.
and the Jury Trial to Tuesday, September 24, 2019 @ 9:00 a.m.




                                                                                                        :
                                                                Initials of Preparer                  vpc




CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                         Page 1 of 1
